Citation Nr: 0946798	
Decision Date: 12/09/09    Archive Date: 12/18/09

DOCKET NO.  04-25 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include paranoid schizophrenia and/or schizoaffective 
disorder.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Patel, Associate Counsel




INTRODUCTION

The Veteran had active service from February 1976 to March 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which denied service connection for 
the claimed disability.

The Veteran testified before the undersigned Veterans Law 
Judge at a Travel Board hearing in August 2005.  A transcript 
of the hearing has been associated with the claims file.

This matter was previously remanded by the Board for 
additional development in April 2007.  That development has 
been completed, and the case is once again before the Board 
for appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds that 
additional development is necessary in order to fully and 
fairly adjudicate the Veteran's claim.

The Veteran contends that he has schizophrenia which he 
incurred during active service.  VA and private treatment 
records reflect a current diagnosis of schizophrenia.  The 
Veteran's service treatment records include a December 1975 
enlistment examination which noted no psychiatric 
abnormalities.  However, the Veteran's service personnel 
records include entries from the Veteran's superiors who 
stated that, among other things, the Veteran was unmotivated, 
would "look around or stare into space" during formation 
drills and physical training, was unwilling or unable to 
correct his mistakes, displayed a "smart-alek" attitude, 
and had an overall poor performance record.

The Veteran was afforded a VA examination in October 2009.  
When VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
In this case, the examiner noted the Veteran's performance 
evaluations in service and rendered a diagnosis of 
schizophrenia.  However, with respect to etiology, the 
examiner stated that the field of medicine, which includes 
the specialty of psychiatry, has not elucidated the cause of 
schizophrenia.  She further stated that while many theories 
are being studied, the etiology remains unknown. 

The examiner did not comment specifically on the Veteran's 
documented behavior in service and the relationship of that 
behavior, if any, to the onset of the Veteran's current 
psychiatric disorder.  In order to fully comply with VA's 
duty to assist, the matter should be remanded so that a more 
complete opinion can be obtained.  See 38 C.F.R. § 3.159(c) 
(4).  Specifically, the examiner should review the claims 
file again, particularly the evaluations in the Veteran's 
service personnel records, and comment as to whether the 
Veteran's behavioral problems in service were manifestations 
of his current schizophrenia, or are otherwise related to his 
schizophrenia.

Accordingly, the case is REMANDED for the following action:

1.  The claims file, including a copy of 
this remand, should be forwarded to the VA 
examiner who conducted the October 2009 VA 
examination.  The examiner should review 
the claims file, particularly the 
Veteran's service personnel records, and 
provide a supplemental opinion as to 
whether it is at least as likely as not 
that the Veteran's documented behavioral 
problems in service were manifestations 
of, the onset of, or otherwise 
etiologically related to the Veteran's 
current schizophrenia.  

The examiner should review the entire 
record and provide a complete rationale 
for all opinions offered.  If the examiner 
is unable to render an opinion as to the 
relationship between the Veteran's current 
disability and his behavior in service, 
she should so state and indicate the 
reasons.

If the VA examiner is not available, the 
Veteran should be scheduled for another 
examination to determine whether it is at 
least as likely as not that the Veteran's 
documented behavioral problems in service 
are etiologically related to his current 
schizophrenia.  All indicated tests and 
studies should be accomplished, and the 
examiner should comply with the 
instructions above.

Note: The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find 
against it.

2.  If an examination is deemed necessary 
pursuant to paragraph number one (1) 
above, the Veteran must be given adequate 
notice of the date and place of any 
requested examination.  If feasible, a 
copy of all notifications should be 
associated with the claims folder.  The 
Veteran is hereby advised that failure to 
report for a scheduled VA examination 
without good cause shown may have an 
adverse effect on his claim

3.  Following completion of the foregoing, 
the AMC/RO must review the claims folder 
and ensure that all of the foregoing 
development has been conducted and 
completed in full.  In particular, the AMC 
should determine whether the examiner has 
responded to all questions posed.  If not, 
the report must be returned for corrective 
action.  38 C.F.R. § 4.2 (2009).

4.  After the requested development has 
been completed, the AMC/RO should 
readjudicate the merits of the claim based 
on all the evidence of record, including 
any additional information obtained as a 
result of this remand.  If the benefits 
sought on appeal remain denied, the 
Veteran should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.  

Thereafter, subject to current appellate 
procedures, the case should be returned to 
the Board for further appellate 
consideration, if in order.  The Board 
intimates no opinion as to the ultimate 
outcome of this case.  The Veteran need 
take no action unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


